DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP, and Survey & Certification

CMCS Informational Bulletin
DATE:

July 13, 2010

FROM:

Cindy Mann
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

New Developments in Medicaid, CHIP and Survey & Certification Policy

I am writing to inform you about two CMS publications in the Federal Register yesterday and the
release today of a letter to State Medicaid Directors. On July 12, we formally published a survey
titled Current State Practices Related to Payments to Providers for Health Care-Acquired
Conditions in conjunction with section 2702 of the Affordable Care Act and also published a
notice of proposed rulemaking implementing Section 6111 regarding Civil Money Penalties for
Nursing Homes. Today, CMS is releasing a letter to States regarding section 6506 of the
Affordable Care Act regarding the period for collection of overpayments made to Medicaid
providers.
In addition, as you may have seen, HHS released today the final rule regarding Meaningful Use
of Electronic Health Records. More information about the regulation can be found at
http://www.hhs.gov/news/press/2010pres/07/20100713a.html

State Survey Regarding Health Care-Acquired Conditions
The Affordable Care Act, enacted March 23, 2010, includes a provision prohibiting payments to
States under Section 1903 of the Social Security Act for any amounts expended for providing
medical assistance for health care-acquired conditions (HCACs). CMS is required to issue
regulations, effective July 1, 2011, implementing this provision. Section 2702(a) of the
Affordable Care Act, Payment Adjustment for Health Care-Acquired Conditions, requires that
the Secretary identify current State practices that prohibit payment for HCACs and incorporate
into the implementing regulations those practices or elements of such practices which the
Secretary deems appropriate for application to the Medicaid program. The survey is being made
available for public comment.
CMS is issuing this State survey to obtain information on existing State practices limiting or
prohibiting reimbursement for health care-acquired conditions and related payment policies.
CMS will hold an all State call on July 22, 2010 to discuss the survey and the requested data,

Page 2 – CMCS Informational Bulletin
and to give States an opportunity to provide feedback. Information regarding the conference call
will follow later in the week.
Together, the survey and the call will help us obtain information and advice as we develop our
policy in this area. The survey is available for viewing at:
http://www.cms.gov/PaperworkReductionActof1995/PRAL/list.asp.
Proposed Rule Regarding Civil Money Penalties for Nursing Homes
In addition, on July 12, 2010, CMS published a proposed rule entitled Civil Money Penalties for
Nursing Homes in the Federal Register. Sections 6111 of the Affordable Care Act amended
sections 1819(h) and 1919(h) of the Social Security Act to incorporate specific provisions
pertaining to the imposition and collection of civil money penalties (CMPs) when facilities do
not meet Medicare and Medicaid participation requirements. These new provisions are intended
to improve efficiency and effectiveness of the nursing home enforcement process, particularly as
it relates to civil money penalties imposed by CMS. The public has 30 days to comment on the
proposed regulatory document.
Guidance Regarding the Extended Period for Collection of Provider Overpayments
Today, CMS is releasing a letter to State Medicaid Directors that provides guidance related to the
period of time that is available for States to collect overpayments made to Medicaid providers.
Under section 6506 of Affordable Care Act, States now have up to one year from the date of
discovery of an overpayment for Medicaid services to recover, or to attempt to recover, such
overpayment before making an adjustment to refund the Federal share of the overpayment.
Except in the case of overpayments resulting from fraud, the adjustment to refund the Federal
share must be made no later than the deadline for filing the quarterly expenditure report (Form
CMS-64) for the quarter in which the one-year period ends, regardless of whether the State
recovers the overpayment. Previously, States were allowed up to 60 days from the date of
discovery of an overpayment to recover such overpayment before making the adjustment to the
Federal share.
Thank you for your continued commitment to the Medicaid program and we look forward to our
ongoing work together as we implementing this critical legislation. Questions regarding the
health care acquired infections survey can be directed to Venesa Day, Financial Management
Group, Division of Reimbursement and State Financing, at 410-786-8281 or via email at
Venesa.day@cms.hhs.gov. Questions regarding the Civil Money Penalties proposed rule may be
directed to Thomas Hamilton, Director, Survey and Certification Group, at 410-786-9493. And
inquiries regarding the guidance letter on overpayments may be directed to Ron Perkins, Director
of the Division of Financial Operations, Financial Management Group, at
Ronald.perkins@cms.hhs.gov; or 410-786-8669.

